DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

September 20, 2013

FROM:

Cindy Mann, Director

SUBJECT:

Reminder: Annual Reassignments for certain Low Income Subsidy (LIS)
Eligible Individuals

Background
Each year, the Centers for Medicare & Medicaid Services (CMS) processes annual
reassignments for certain LIS-eligible individuals. This bulletin provides an update on the next
steps in the process to ensure that states understand their role in ensuring that dual eligible
beneficiaries have timely, affordable, and comprehensive coverage under the Medicare Part D
prescription drug benefit.
CMS performs the following tasks to reassign LIS-eligible beneficiaries:
•
•

•
•
•

Identifying beneficiaries whose LIS eligibility will continue in 2014;
Identifying which plans in each prescription drug plan (PDP) region have a 2014
premium at or below the LIS benchmark for that region (or have volunteered to waive a
de minimis amount above the benchmark);
Identifying non-renewing PDPs and Medicare Advantage (MA) plans;
Confirming that beneficiaries are assigned to plans in their region of residence, based on
state Medicare Modernization Act (MMA) files; and,
Determining which individuals are subject to reassignment. In general, we reassign only
full subsidy individuals who have not chosen a plan on their own in the past. In the case
of plan non-renewals, we reassign all individuals with full or partial subsidies.

For your information, detailed guidance and additional information can be found in the following
documents:
•

Section 40.1.5 of Chapter 3 (Eligibility, Enrollment, and Disenrollment) of the Medicare
Prescription Drug Benefit Manual, available on the Web

CMCS Informational Bulletin - Page 2

•

•

•

at: http://www.cms.gov/Medicare/Eligibility-andEnrollment/MedicarePresDrugEligEnrol/index.html
Section 40.18 of Chapter 2 (Enrollment and Disenrollment)of the Medicare Managed
Care Manual: http://www.cms.gov/Medicare/Eligibility-andEnrollment/MedicareMangCareEligEnrol/index.html
Guidance memorandum entitled “2014 Reassignment of Low-Income Subsidy
Beneficiaries in Prescription Drug Plans" dated August 30,2013, will be available on our
website at: http://www.cms.gov/Medicare/Eligibility-andEnrollment/LowIncSubMedicarePresCov/Reassignment.html
Guidance memorandum entitled “2014 Reassignment of Low-Income Subsidy
Beneficiaries in Terminating Medicare Advantage Plans and Medicare Advantage Plans
Reducing their Service Areas” dated August 30,2013, will be available on our website
at: http://www.cms.gov/Medicare/Eligibility-andEnrollment/LowIncSubMedicarePresCov/Reassignment.html

CMS Notifications to Beneficiaries
As provided in Chapter 3 of the Medicare Prescription Drug Benefit Manual, section 40.1.5 – E,
PDPs that are losing enrollees to a different PDP sponsor due to the annual reassignment process
have two options for meeting the requirement to provide current enrollees with the annual notice
of change (ANOC):
•
•

Mail the standard ANOC by September 30, 2013: or
Mail the alternative ANOC (see Exhibit 30, Optional Notice for “Losing Plan” to LIS
Beneficiaries Re-Assigned to a Different PDP Sponsor (in lieu of Annual Notice of
Change) in Chapter 3) by November 7, 2013. This option applies only to those PDP
sponsors that are losing enrollees to a different PDP sponsor due to the annual
reassignment process this year and have chosen to send the alternative ANOC document.

In addition, CMS will mail the following notices to affected beneficiaries:
•

•

PDP Reassignment Notice: In late October 2013, CMS will mail blue notices to all LIS
beneficiaries who will be reassigned to a new PDP because the plan into which they were
previously auto-enrolled will have a premium above the regional LIS benchmark; or their
current PDP is terminating.
MA Reassignment Notice: Also in late October, CMS will mail blue notices to all LIS
beneficiaries enrolled in an MA plan that is terminating or has a service area reduction.
These individuals will also be assigned to PDPs.

CMCS Informational Bulletin - Page 3
Unless individuals make an election on their own, they will be automatically assigned to the plan
identified in the notice with a January 1, 2014, effective date. To assist them in making an
election, both of these blue reassignment notices will include a list of locally available plans that
have no premium liability for people eligible for the full premium subsidy in 2014. Beneficiaries
can use this information to compare their plan options. Except in plan termination situations, the
notice also will inform them of the new monthly premium amount, if they stay in their current
Part D plan.
• Choosers Notice: In early November, CMS will mail tan notices to LIS beneficiaries
who are in a PDP in which they will have a premium liability, but are not being
reassigned by CMS because they actively chose their current plan. CMS refers to
these beneficiaries as “choosers.” Like the blue reassignment notice, the tan
“choosers” notice will inform them of the new monthly premium amount for which
they will be liable if they stay in their current PDP and include a list of PDPs that
have no premium liability for people eligible for the full premium subsidy in 2014.
• Affordable Care Act Formulary Notice: In December, CMS will mail a second
blue notice to all LIS beneficiaries who will be reassigned to a new PDP. This
includes those reassigned in the PDP and MA reassignments processes referenced
above. This second notice will identify which drugs in their current drug regimen are
covered in the 2014 plan to which they are being reassigned, and how to request an
exception to obtain a drug that is not included in the plan’s formulary.
CMS has created a guide to 2013 Part D mailings sent from CMS, Social Security and the plans.
This guide will summarize each notice’s message, explain when it will be sent, and include the
color of the paper on which the notice will be printed. This guide is available on our Limited
Income and Resources webpage at http://www.cms.gov/Medicare/Prescription-DrugCoverage/LimitedIncomeandResources/LIS-Notices-and-Mailings.html
The model beneficiary letters also will be posted on this webpage, (in the “LIS Notices and
Mailings” section) as they become available.
State Notification
On or about October 18, 2013, CMS will send two files, if applicable, to each state. The first
will list the LIS-eligible individuals in their state who will receive a blue PDP reassignment letter
and the second file will list the LIS-eligible individuals who will receive a blue MA
reassignment letter. Customer service representatives at 1-800-MEDICARE will be prepared to
answer questions about the reassignment process and about beneficiaries’ full range of options.
In addition, plan information will be available at www.medicare.gov.

CMCS Informational Bulletin - Page 4
The reassignment files that CMS sends to states will contain a list of full duals, partial duals,
Supplemental Security Income (SSI)-only eligible individuals, and approved LIS applicants
residing in their state who will be receiving blue notices from CMS informing them that they will
be reassigned. Individuals that a State Pharmaceutical Assistance Program (SPAP) has requested
that CMS carve-out of the reassignment process, under the SPAP’s authority to enroll on behalf
of its members, will not be included in this file. This exclusion will ensure that such beneficiaries
are reassigned only once. These reassignments will subsequently appear on the state’s normal
MMA response file starting on or after October 12, 2013. See the attachment for the state
reassignment file layout.
Thank you for your continued assistance with our efforts to ensure that low-income Medicare
beneficiaries, including dual eligibles, maintain affordable and comprehensive coverage under
the Medicare Part D prescription drug benefit. If you have specific questions about any of this
information, please contact Stephen Ludwig at 410-786-0554 or Stephen.Ludwig@cms.hhs.gov .

Attachment

CMCS Informational Bulletin - Page 5
Attachment A – State Reassignment File Layout
Exchange Name: SRA (State Response)
(where “x” can be “H” for header and “T” for trailer)
Re-Assignment State Response Files - Header Record
Data Field
Header Code

Length
8

Position
1
… 8

Format
CHAR

Sending Entity

8

9

… 16

CHAR

File Creation Date

8

17

… 24

CHAR

File Control Number
Filler
Record Length =

9
767

25
34

… 33
… 800
800

CHAR
CHAR

Valid Values
‘SRA’ for re-assign state
notification file.
‘CMS ’
(CMS + 5 spaces)
CCYYMMDD
Date file was created.
Spaces
Spaces

Data Field

Length

Position

Format

Valid Values

Record Type

3

1

…

3

CHAR

‘DTL’

Beneficiary’s Health Insurance
Claim
Beneficiary’s SSN

12

4

…

15

CHAR

9

16

…

24

CHAR

Representative Payee Name

44

25

…

68

CHAR

Beneficiary’s First Name

12

69

…

80

CHAR

Beneficiary’s Middle Name

1

81

…

81

CHAR

Beneficiary’s Last Name

28

82

…

109

CHAR

Beneficiary’s Address Line 1

40

110

…

149

CHAR

Beneficiary’s Address Line 2

40

150

…

189

CHAR

Beneficiary’s Address Line 3

40

190

…

229

CHAR

Beneficiary’s Address Line 4

40

230

…

269

CHAR

Beneficiary’s Address Line 5

40

270

…

309

CHAR

Beneficiary’s Address Line 6

40

310

…

349

CHAR

Beneficiary’s City

26

350

…

375

CHAR

Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the City

Filler

1

376

…

376

CHAR

Spaces

Beneficiary’s State

2

377

…

378

CHAR

Filled with the State Code

Filler

1

379

…

379

CHAR

Spaces

Filled with Spaces if the SSN is
not present.

Last name starts in position 83
if a middle initial is present.
Last names that exceed the
length will have the last
characters dropped.
Filled with the Address

CMCS Informational Bulletin - Page 6
Data Field

Length

Position

Format

Valid Values

Beneficiary’s Zip Code

10

380

…

389

CHAR

Filled with the Zip Code

Beneficiary’s Next Year’s
Organization Marketing Name
Beneficiary’s Next Year’s Plan
Name
Beneficiary’s Next Year’s Plan
Member Services Toll-Free Number
Beneficiary’s Next Year’s Plan Web
Address
Beneficiary’s LIS Subsidy CoPayment Category

50

390

…

439

CHAR

50

440

…

489

CHAR

18

490

…

507

CHAR

50

508

…

557

CHAR

1

558

…

558

CHAR

Beneficiary’s Next Year’s Assign
Effective Date
Beneficiary’s Part D Premium
Subsidy Percentage
Beneficiary’s PDP Region ID Code

8

559

…

566

NUMERIC

1 - high co-pay
2 - low co-pay
3 - no co-pay
4 - 15%
CCYYMMDD

3

567

…

569

CHAR

‘100’, ‘075’, ‘050’, or ‘025’

2

570

…

571

NUMERIC

Beneficiary’s Current Year’s
Organization Name
Beneficiary’s Current Year’s Plan
Name
Beneficiary’s Current Year’s Plan
Member Services Toll-Free Number
Beneficiary’s Current Year’s Plan
Premium Liability
Filler

50

572

…

621

CHAR

50

622

…

671

CHAR

18

672

…

689

CHAR

6

690

…

695

DECIMAL

8

696

…

703

NUMERIC

Beneficiary’s Next Year’s Contract
Number
Beneficiary’s Next Year’s PBP
Number
Beneficiary’s Current Year’s
Contract Number
Beneficiary’s Current Year’s PBP
Number
Beneficiary’s Next Year’s Plan
Premium Liability

5

704

…

708

CHAR

3

709

…

711

CHAR

5

712

…

716

CHAR

3

717

…

719

CHAR

6

720

…

725

DECIMAL

Filler
Record Length =

75

726

…

800
800

CHAR

Zero

Used when the premium is
increasing, decreasing, or
remaining the same amount that
is above the benchmark for the
following year.
Contains next year’s premium
for the current plan.
Spaces

CMCS Informational Bulletin - Page 7
Re-Assignment State Response Files - Trailer Record
Data Field
Trailer Code

Length
8

Position
1
… 8

Format
CHAR

Sending Entity

8

9

… 16

CHAR

File Creation Date

8

17

… 24

CHAR

File Control Number

9

25

… 33

CHAR

Valid Values
‘TRL’ for re-assign state
notification file.
‘CMS ’
(CMS + 5 spaces)
CCYYMMDD
Date file was created.
Spaces

Record Count

9

34

… 42

NUMERIC

Right justified.

CHAR

Count = Number of detail
records.
Spaces

Filler
Record Length =

758

43

… 800
800

